DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/285735) and further in view of Sato et al. (US 2013/0050645).
As per claim 1, Young et al., hereinafter Young, discloses an eye tracking system for tracking one or more of a user's eyes, the system comprising: 
an closed-eye detector operable to detect when a user has closed one or more of their eyes ([0038] [0040] where onset of a blink could be detected); 
an eye tracker operable to detect an eye orientation in dependence upon a measured deformation of an eyelid corresponding to the an eye that has been detected to be shut ([0039]); and 
an image renderer operable to render a foveated image for display in response to the detected eye orientation ([0024] where the gaze tracking tracks the orientation of the eye; [0039] [0049] where the foveated rendering uses eye gaze tracking to determine where the user is focusing).  
It is noted Young does not explicitly teach an eye tracker operable to detect an eye orientation in dependence upon a measured deformation of an eyelid corresponding to the an eye that has been detected to be shut. However, this is known in the art as taught by Sato et al., hereinafter Sato. Sato disclose a method of detecting the orientation of the eye by based on the positions or shapes of the borders of the eyelid ([0181]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Sato into Young because Young discloses a method of detecting eye closure and Sato further disclose the eye orientation could be tracked base on the eyelid for the purpose of image correction.
Claim 13, is a method claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim 15, is a method claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/285735) in view of Sato et al. (US 2013/0050645), and further in view of Franz et al. (CN106233349).
As per claim 2, Young and Sato demonstrated all the elements as disclosed in claim 1.
It is noted Young and Sato do not explicitly teach wherein the deformation of the eyelid is measured using a depth detector. However, this is known in the art as taught by Franz et al., hereinafter Franz. Franz discloses a eyelid monitoring method using a depth sensor (page 6, line 38-39).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Franz into Young and Sato because Young and Sato disclose a method of detecting eye orientation and Franz further discloses the eyelid could be tracked for the purpose of image correction.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/285735) in view of Sato et al. (US 2013/0050645), and further in view of Duan (WO 2017054279)
As per clam 3, Young and Sato demonstrated all the elements as disclosed in claim 1.
It is noted Young and Sato do not explicitly teach wherein the deformation of the eyelid is detected by identifying a deformation of a pattern on the user's eyelid. However, this is known in the art as taught by Duan. Duan discloses a method of detecting the state of eyelid by detecting the pattern of the eyelids (page 4, line 38-39).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Duan into Young, Sato and Franz because Young, Sato and Franz disclose a method of detecting eye orientation and Duan further discloses the eyelid could be tracked for the purpose of image correction.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/285735), Sato et al. (US 2013/0050645), Duan (WO 2017054279), and further in view of Makino (WO 2015050250).
As per claim 4, Young, Sato and Duan demonstrated all the elements as disclosed in claim 3.
It is noted Young, Sato and Duan do not explicitly teach wherein the pattern is a generated using structured light projected onto the user's eyelid. However, this is known in the art as taught by Makino. Makino discloses a method of eye detection in which the eyelid has a shadow that is generated by the light projection (page 3, line 46-47).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Makino into Young, Sato and Duan because Young, Sato and Duan disclose a method of detecting eye orientation and Makino further discloses the eyelid could have pattern for the purpose of image correction.
As per claim 5, Young, Sato and Duan demonstrated all the elements as disclosed in claim 3.
It is noted Young, Sato and Duan do not explicitly teach
wherein the pattern is a shadow cast by the deformation of the user's eyelid. However, this is known in the art as taught by Makino. Makino discloses a method of eye detection in which the eyelid has a shadow that is generated by the light projection (page 3, line 46-47).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Makino into Young, Sato and Duan because Young, Sato and Duan disclose a method of detecting eye orientation and Makino further discloses the eyelid could have pattern for the purpose of image correction.
Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        May 6, 2022